


Exhibit 10.23(c)

 

Typed by: [ILLEGIBLE]

PLEASE SIGN AND RETURN BOTH COPIES.

Proofed by: [ILLEGIBLE]

A FULLY EXECUTED COPY WILL BE RETURNED TO YOU.

 

L E A S E  E X T E N S I O N

 

 

Date:

July 30, 2014

 

 

RE:

3870 Del Amo Blvd., #506, Torrance, CA 90503

 

The undersigned hereby agree to extend that certain lease dated JULY 20, 2009
between 3830 DEL AMO BLVD, LLC and EMMAUS MEDICAL, INC. for ONE (1)year and SIX
(6) months commencing AUGUST 20, 2014 and ending FEBRUARY 19, 2016 at a monthly
rent of $1,750.00 payable in advance on the first day of each month.

 

There shall be a C.P.I. adjustment on August 20, 2015 per the attached Paragraph
A.

 

ALL OTHER TERMS AND CONDITIONS OF SAID LEASE WILL REMAIN IN FULL FORCE AND
EFFECT AND ARE IN NO WAY AFFECTED BY THIS RENEWAL.

 

 

LESSEE:

EMMAUS MEDICAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Willis C. Lee

 

DATE:

8/12/2014

 

Willis C. Lee, COO

 

 

 

 

 

 

 

 

 

 

 

 

 

LESSOR:

3830 DEL AMO BLVD, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Steven P. Fechner

 

DATE:

8/15/14

 

Steven P. Fechner, Manager of LLC

 

 

 

 

Please return to: Surf Management, Inc., P.O. Box 3217, Torrance, CA 90510 Phone
310/533-5900

 

--------------------------------------------------------------------------------


 

Date:

July 30, 2014

 

 

Address:

3870 Del Amo Blvd., Suite 506, Torrance, CA 90503

 

A.   CPI Adjustment (s) (CPI) : On August 20, 2015

 

(each such day hereinafter referred to as an “Adjustment Date”), the Base Rent
payable by Lessee shall be adjusted by the increase in the Consumer Price Index
(C.P.I) through the applicable Adjustment Date.

 

The increase shall be calculated as follows: the Base Rent scheduled for payment
by Lessee immediately prior to the applicable Adjustment Date shall be
multiplied by a fraction, the numerator of which shall be the C.P.I. of the
calendar month that is three (3) months prior to the applicable Adjustment Date,
and the denominator of which shall be the C.P.I. in effect three (3) months
prior to the last Adjustment Date. If there has been no previous Adjustment Date
during the lease (or current lease extension), the lease (or current lease
extension) Commencement Date shall be used. The sum so calculated shall
constitute the Base Rent until the next Adjustment Date, but in no event shall
the Base Rent payable by Lessee be reduced. Lessor’s failure to request payment
of an estimated or actual rent adjustment shall not constitute a waiver of the
right to any adjustment provided for in this Lease.

 

The index used shall be the Consumer Price Index of the Bureau of Labor
Statistics of the United States Department of Labor for Urban Consumers Los
Angeles-Anaheim-Riverside, California (1982-1984 = 100), “All Items. In the
event the compilation and/or publication of the C.P.I. shall be transferred to
any other governmental department or bureau or agency or shall be discontinued,
then the Index most nearly the same as this C.P.I. shall be used to make such
calculations. In the event that Lessor and Lessee cannot agree on such
alternative Index, then the matter shall be submitted for decision to American
Arbitration Association in Los Angeles in accordance with the then current
rules of said Association, and the decision of the arbitrator shall be binding
upon the parties. The cost of said arbitrator shall be paid equally by Lessor
and Lessee.

 

 

Initials

[ILLEGIBLE]

 

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------
